And DETAILED ACTION

1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-23, as originally filed, are currently pending and have been considered below.
 
Notice of Pre-AIA  or AIA  Status
2.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
3.        The amendment filed on March 18, 2022 has been entered and considered by the examiner. By
the amendment, claim 1, 3-4, 11-12 , 15, 19 and 21 are amended. Following Applicants amendments made, the 112 rejection is withdrawn. 

Response to prior art Arguments
4.          Applicant's arguments filed 03/18/2022 have been fully considered. Applicants' arguments regarding the newly added limitations (“wherein the master region 1s identified based on a cut line having minimal intersections among a plurality of cut lines for the geometry”) are addressed in the rejection below. New art is added. See office action.

Claim Rejections - 35 USC § 103
5.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



7.         Claims 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lo SH (2002) (“Finite element mesh generation and adaptive meshing”) hereinafter Lo in view of Kenji (PUB NO: JP2019049792A1) and further in view of Nowottny (“Quadrilateral mesh generation via geometrically optimized domain decomposition. In Proceedings, 6th International Meshing Roundtable” (pp. 309-320), 1997)

Regarding claim 11
Lo teaches generating a mesh based on the identified master region, the mesh including a non-planar boundary at a boundary between patterns in the periodic pattern (see page 382-384 and fig 3- Meshing by the second idea is the well-known Delaunay triangulation method, which provides a systematic approach to modify and refine a triangular mesh by adding interior nodes. By the insertion algorithm, the key step is to introduce a new point properly to the existing mesh. The structure of the mesh has to be modified to absorb this point to form a new mesh, according to the Delaunay empty-sphere criterion. Delaunay triangulation has been used mainly for the generation of triangular and tetrahedral meshes. In fact, it provides a general rule to govern how points are connected to form a triangulation in n-dimensional spaces. The boundary nodes are then inserted and connected according to the Delaunay criterion, and this forms a triangulation of the boundary nodes. More nodes are then inserted incrementally into the coarse boundary mesh, redefining the triangles as each new node is introduced, until a desirable number of elements are formed at appropriate position. Anisotropic mesh generation on two-dimensional domains is closely related to the meshing of analytical curved surfaces)

However, Lo does not teach a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method, the method comprising: 
identifying a master region to represent a periodic pattern of a geometry that represents a physical structure in a simulation of the physical structure that has the periodic pattern; and wherein the master region 1s only a portion of the representation of the physical structure and the master region is identified based on a cut line having minimal intersections among a plurality of cut lines for the geometry.

In the related field of invention, Kenji teaches a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method comprising, (see para 13-14 and fig 5- the analysis system includes a computer 201, a display device 202, a storage medium 203, and an input device 204. In FIG. 5, the storage medium 203 such as a large capacity hard disk is installed outside the computer 201, but may be installed inside. A main storage unit such as a semiconductor memory and an arithmetic unit such as a CPU are provided inside the computer 201, and the arithmetic unit processes the program loaded in the main storage unit to follow an algorithm) the method comprising:
identifying a master region to represent a periodic pattern of a geometry that represents a physical structure in a simulation of the physical structure that has the periodic pattern; (see para 15-16- FIG. 1 shows an analysis area 101 of a two-dimensional rotary machine model cut into halves necessary for analysis of the rotary machine. A basic region 102 which is a basis for generating a periodic structure mesh is shown in FIG.2. The basic area 102 has a shape, a material, and the like designated in advance by a user or the like, and is configured of a basic rotor area 12 including the rotor 11 and a basic stator area 22 including the stator 21. )
wherein the master region is only a portion of the representation of the physical structure. (see para 16-A basic region 102 which is a basis for generating a periodic structure mesh is shown in FIG. The basic area 102 has a shape, a material, and the like designated in advance by a user or the like, and is configured of a basic rotor area 12 including the rotor 11 and a basic stator area 22 including the stator 21. As in FIG. 1, the rotor basic area 12 and the stator basic area 22 are in contact at the slide surface 3.)

It would have been obvious at the time of filing of this application to combine teachings of Lo to Kenji in order to the generate a mesh of the entire analysis region without the user specifying a method for copying the mesh-partitioned basic division model. An object of the present invention is to provide a structural mesh automatic generation method for a periodic structure and a program for realizing the same. When an analysis region having a periodic structure is numerically analyzed by a finite element method or the like as in a rotating machine, the accuracy of numerical analysis is improved if the mesh structure after mesh division also has periodicity. (See Kenji para 009 and para 002)

The combination of Lo and Kenji does not teach the master region is identified based on a cut line having minimal intersections among a plurality of cut lines for the geometry.

In the related field of invention, Nowottny teaches wherein the master region is identified based on a cut line having minimal intersections among a plurality of cut lines for the geometry; (see introduction, section 2. 1- A weight function f is introduced which assigns a real value to possible sections of the region. Cuts which yield two simpler subregions are assigned to small values and the task is to find an optimal section, that is a curve (e.g. a straight line) which minimizes f. The weight function f is used to decide which of the possible intersections is best.  See section 4.1-A mesh of the circle is shown in Figure 16.  The circle has a simple geometry but is not classified as simple since it has no characteristic vertices. Any diameter of the circle is a cutting line minimizing the weight function f)

It would have been obvious at the time of filing of this application to combine teachings of Lo and Kenji to Nowottny in order to generate quadrilateral meshes for multiply connected polygonal regions using a geometric optimization technique and for selecting appropriate cuts dividing the region.


Regarding claim 12
Lo does not teach wherein the identifying comprises detecting the cut line through the master region having the minimal intersection. 

However, Nowottny further teaches detecting the cut line through the master region having the minimal intersection; (see introduction, section 2. 1- A weight function f is introduced which assigns a real value to possible sections of the region. Cuts which yield two simpler subregions are assigned to small values and the task is to find an optimal section, that is a curve (e.g. a straight line) which minimizes f. The weight function f is used to decide which of the possible intersections is best.  See section 4.1-A mesh of the circle is shown in Figure 16.  The circle has a simple geometry but is not classified as simple since it has no characteristic vertices. Any diameter of the circle is a cutting line minimizing the weight function f)

Regarding claim 13
Lo further teaches wherein the generating comprises generating a plurality of mesh regions within the identified master region.(see page 387 and section 2.2.1-The methods of directly generating quadrilateral meshes can be classified into two categories. The first are those that rely on some form of decomposition of the domain of interest into simpler regions, which allow a straightforward natural decomposition into quadrilaterals. Having decomposed the area into simpler regions, quadrilateral elements are generated on each region. Joe proposed a decomposition algorithm to divide a given two-dimensional domain into convex polygons. Using techniques formerly developed for Delaunay triangulation, Joe constructed a boundary-constrained quadrilateral mesh within each convex region.)

Regarding claim 14
Lo further teaches wherein a result from the simulation is used to design the physical structure or is used to modify the design of the physical structure or is used to configure a fabrication or manufacturing process for the physical structure.(see page 382-Meshing by the second idea is the well-known Delaunay triangulation method, which provides a systematic approach to modify and refine a triangular mesh by adding interior nodes. By the insertion algorithm, the key step is to introduce a new point properly to the existing mesh. The structure of the mesh has to be modified to absorb this point to form a new mesh, according to the Delaunay empty-sphere criterion.)

Regarding claim 15
Lo does not teach wherein the non-planar boundary is constructed based on the cut line.
However, Nowottny further teaches wherein the non-planar boundary is constructed based on the cut line. (see section 2.2-A cutting line E is considered as a new part of the boundary: On each new line E, points are inserted according to the density of points on in the vicinity.) Additional points on the boundary were selected according to a prescribed constant density.



Regarding claim 17
Lo further teaches wherein the generated plurality of mesh regions maintains a matching boundary condition at the boundary between patterns in the periodic pattern of the geometry that represents a physical structure in a simulation of the physical structure that has the periodic pattern. (see page 383 and section 2.1.1-The Delaunay criterion itself is not an algorithm for mesh generation. It merely provides a rule to connect a set of existing points in space. As a result, it is necessary to design a method to determine the number and the locations of node points to be inserted within the domain of interest. A typical approach is to first create a triangular mesh large enough to contain the entire domain. The boundary nodes are then inserted and connected according to the Delaunay criterion, and this forms a triangulation of the boundary nodes. More nodes are then inserted incrementally into the coarse boundary mesh, redefining the triangles as each new node is introduced, until a desirable number of elements are formed at appropriate positions)

Regarding claim 18
Lo further teaches wherein the generating comprises detecting a plurality of regions at the boundary between patterns, the plurality of regions being excluded from being meshed. (see page 382-The advancing front approach represents mesh generation methods based on the first idea; the generation front is defined as the boundary between the meshed and the unmeshed parts of the domain. See page 384- A combined scheme with the advancing front approach was also put forward, in which points are inserted at strategic positions as determined in a frontal process and element connections are modified based on the Delaunay criterion)

Regarding claim 19
Lo does not teach wherein the generated mesh is partitioned into a plurality of regions based on the cut line.
However, Nowottny further teaches wherein the generated mesh is partitioned into a plurality of regions based on the cut line. (see section 2.3 Geometry decomposition- Here again, an optimal cut yielding two simpler regions  1 and  2 is determined via the weight function f . This strategy is applied recursively to  1 and  2 until the resulting subregions are considered simple)

Regarding claim 20
Lo does not teach wherein the generated plurality of mesh regions within the identified master region include a base mesh and a duplicate mesh, a boundary region of the duplicate mesh sharing an identical characteristic as a region in the base mesh at the boundary between patterns in the periodic pattern.

However, Kenji further teaches wherein the generated plurality of mesh regions within the identified master region include a base mesh and a duplicate mesh, (see para 22-when the mesh copy button 72 is pressed, copy processing is performed based on the basic area mesh 112, and an analysis area mesh 111 is generated as shown in FIG. 6C.)
a boundary region of the duplicate mesh sharing an identical characteristic as a region in the base mesh at the boundary between patterns in the periodic pattern.(see para 20-After copying the basic area mesh 112, since the nodes constituting the mesh overlap, one of the overlapping nodes is deleted as necessary, and the double node is made a single node. Further, predetermined periodic boundary conditions are automatically set on the two periodic boundary surfaces 51 and 52 shown in FIG.2 In addition, since the automatic setting of the period boundary condition performed here can utilize a well-known technique. See para 30-The copy execution procedure of the analysis area mesh 111 to the analysis area mesh 120 is the same as when the minimum analysis area mesh 111 is generated from the basic area.)

8.         Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lo SH (2002) (“Finite element mesh generation and adaptive meshing”) hereinafter Lo in view of Kenji (PUB NO: JP2019049792A1) and in view of White et al. (“Improved Imprint and Merge for Conformal Meshing”, 2002) and further in view of Nowottny (“Quadrilateral mesh generation via geometrically optimized domain decomposition. In Proceedings, 6th International Meshing Roundtable” (pp. 309-320), 1997)

Regarding claim 16
The combination of Lo, Kenji and Nowottny does not teach
wherein, the generated mesh based on the identified master region is duplicated to generate a conformal mesh for the geometry that represents a physical structure in the simulation.
In the related field of invention, White teaches wherein, the generated mesh based on the identified master region is duplicated to generate a conformal mesh for the geometry that represents a physical structure in the simulation. (see introduction- Multiple parts or assemblies are often modeled in a process which requires mesh generation programs to build conformal meshes between the different parts. A conformal mesh is one where assembly parts have shared nodes and elements at adjacent interfaces. An example of such a mesh is shown in Figure 1, where there are several parts that have adjoining interfaces in the assembly. At each of the part interfaces, the elements and nodes are shared between the parts making the entire mesh conformal.)

It would have been obvious at the time of filing of this application to combine teachings of Lo, Kenji and Nowottny to White for imprinting and merging adjacent parts. Imprint and merge is often used to facilitate generation of conformal meshes between adjacent parts. The algorithm tolerantly intersects the discretized boundary edges of adjacent faces to calculate the imprint Boolean. An input tolerance is used during the process to minimize the effect imprinting has on the meshing process. The topology changes from the imprint are generated using virtual geometry so that tolerant topology can be used. Several examples demonstrate how the present approach may be utilized to improve the mesh quality of conformal meshes over multiple parts. The approach is shown to work robustly with misaligned and poorly defined parts. (See Abstract)


9.         Claim 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lo SH (2002) (“Finite element mesh generation and adaptive meshing”) hereinafter Lo in view of Kenji (PUB NO: JP2019049792A1) and in view of Pebay (“Proceedings of the 15th International Meshing Roundtable”, 2006) and further in view of Nowottny (“Quadrilateral mesh generation via geometrically optimized domain decomposition. In Proceedings, 6th International Meshing Roundtable” (pp. 309-320), 1997) 

Regarding claim 21
Lo teaches generating an adaptive base mesh of the identified master region, (see page 387 and section 2.1.1- a decomposition algorithm to divide a given two-dimensional domain into convex polygons. Using techniques formerly developed for Delaunay triangulation , Joe constructed a boundary constrained quadrilateral mesh within each convex region. see fig 18- Fig. 18 shows adaptive meshes gene rated by the Delaunay triangulation method)
the adaptive base mesh comprising matching boundaries, each matching boundary next to a respective neighboring repetition of the master region in the geometry; (see page 390-391 and see section 3-In three dimensions, mesh generation algorithms are more iterative in nature. As the contact surfaces of neighbouring parts created by the modified-octree method are in general not compatible, mesh generation for complex domains through subdomain decomposition is not straightforward, as there is difficulty in matching the boundary of one subdomain with another. Variations of the modified-octree technique combined with other schemes such as Delaunay triangulation and a frontal process have also been proposed. Nevertheless, the advantage of the octree technique is that it allows a rapid decomposition of the object into elements, and there are flexibilities in the degree of resolution in the representation of boundary geometrical features)

generating a first mesh for features of the geometry in a portion of the master region bounded by boundary meshes of the matching boundaries in the adaptive base mesh, wherein the first mesh is generated with the boundary meshes frozen; (see page 382-The advancing front approach represents mesh generation methods based on the first idea; the generation front is defined as the boundary between the meshed and the unmeshed parts of the domain. The key step that must be addressed for the advancing front method is the proper introduction of new elements to the unmeshed region. See page 384-At the start of the generation process, the generation front is given exactly by the collection of all the segments on the boundary. While the domain boundary always remains the same, the generation front changes continuously throughout the generation process and has to be updated whenever a new element is formed(see page 391 and see section 3-As the contact surfaces of neighbouring parts created by the modified-octree method are in general not compatible, mesh generation for complex domains through subdomain decomposition is not straightforward, as there is difficulty in matching the boundary of one subdomain with another. Variations of the modified-octree technique combined with other schemes such as Delaunay triangulation and a frontal process have also been proposed. Nevertheless, the advantage of the octree technique is that it allows a rapid decomposition of the object into elements, and there are flexibilities in the degree of resolution in the representation of boundary geometrical features).)

partitioning the generated first mesh into a first portion and a second portion along a mesh boundary, (see page 387- An alternative way is to combine pairs of adjacent triangles to form quadrilaterals, and the resulting mesh is a mixture of triangles and quadrilaterals.)
wherein the first portion is connected to a first one of the boundary meshes via a first one of the matching boundaries, and wherein the second portion is connected to a second one of the boundary meshes via a second one of the matching boundaries;(see page 383- The Delaunay criterion itself is not an algorithm for mesh generation. It merely provides a rule to connect a set of existing points in space. As a result, it is necessary to design a method to determine the number and the locations of node points to be inserted within the domain of interest. A typical approach is to first create a triangular mesh large enough to contain the entire domain. The boundary nodes are then inserted and connected according to the Delaunay criterion, and this forms a triangulation of the boundary nodes. More nodes are then inserted incrementally into the coarse boundary mesh, redefining the triangles as each new node is introduced, until a desirable number of elements are formed at appropriate position. see page 395- Linear programming is used to make sure element divisions match from one region to another)and

Lo does not teach a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method comprising, the method comprising:
identifying a master region to represent a periodic pattern of a geometry representing a physical structure, wherein the geometry corresponds to repetitions of the master region, wherein the master region is identified based on a cut line having minimal intersections among a plurality of cut lines for the geometry;
generating an arbitrary matching boundary mesh representing a separate region of the geometry, wherein the geometry corresponds to repetitions of the separate region, wherein the arbitrary matching boundary mesh corresponds to an assembly of the first portion connected to the first one boundary mesh and the second portion connected to the second one boundary mesh, and wherein the arbitrary matching boundary mesh comprise matching boundaries, each matching boundary of the arbitrary matching boundary mesh corresponding to the mesh boundary for the partition of the first portion and the second portion, and each matching boundary of the arbitrary matching boundary mesh next to a respective neighboring repetition of the separate region in the geometry.

In the related field of invention, Kenji teaches a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method comprising, (see para 13-14 and fig 5- the analysis system includes a computer 201, a display device 202, a storage medium 203, and an input device 204. In FIG. 5, the storage medium 203 such as a large capacity hard disk is installed outside the computer 201, but may be installed inside. A main storage unit such as a semiconductor memory and an arithmetic unit such as a CPU are provided inside the computer 201, and the arithmetic unit processes the program loaded in the main storage unit to follow an algorithm) the method comprising:

identifying a master region to represent periodic pattern of a geometry representing a physical structure, wherein the geometry corresponds to repetitions of the master region; (see para 15-16- FIG. 1 shows an analysis area 101 of a two-dimensional rotary machine model cut into halves necessary for analysis of the rotary machine. A basic region 102 which is a basis for generating a periodic structure mesh is shown in FIG.2. The basic area 102 has a shape, a material, and the like designated in advance by a user or the like, and is configured of a basic rotor area 12 including the rotor 11 and a basic stator area 22 including the stator 21. See para 18-Further, the computer 201 performs mesh division processing on the basic area 102 of FIG. 2 to obtain the basic area mesh 112 shown in FIG. 3. )

It would have been obvious at the time of filing of this application to combine teachings of Lo to Kenji in order to the generate a mesh of the entire analysis region without the user specifying a method for copying the mesh-partitioned basic division model. An object of the present invention is to provide a structural mesh automatic generation method for a periodic structure and a program for realizing the same. When an analysis region having a periodic structure is numerically analyzed by a finite element method or the like as in a rotating machine, the accuracy of numerical analysis is improved if the mesh structure after mesh division also has periodicity. (See para 009 and para 002)

The combination of Lo and Kenji does not teach generating an arbitrary matching boundary mesh representing a separate region of the geometry, wherein the geometry corresponds to repetitions of the separate region, wherein the arbitrary matching boundary mesh corresponds to an assembly of the first portion connected to the first one boundary mesh and the second portion connected to the second one boundary mesh, and wherein the arbitrary matching boundary mesh comprise matching boundaries, each matching boundary of the arbitrary matching boundary mesh corresponding to the mesh boundary for the partition of the first portion and the second portion, and each matching boundary of the arbitrary matching boundary mesh next to a respective neighboring repetition of the separate region in the geometry and the master region is identified based on a cut line having minimal intersections among a plurality of cut lines for the geometry.

In the related field of invention, Pebay teaches generating an arbitrary matching boundary mesh representing a separate region of the geometry, (Figures 5 and 6 show the overall boundary mesh interface and the final boundary mesh of this
ball valve model.) wherein the geometry corresponds to repetitions of the separate region,(see page 24- Furthermore, adapting a mesh to a solution is an iterative process that can be done by global mesh regeneration or local mesh modifications. In an iterative adaptation context where modifications to a previous mesh are expected to be minimal, the latter approach may be advantageous.)
wherein the arbitrary matching boundary mesh corresponds to an assembly of the first portion connected to the first one boundary mesh and the second portion connected to the second one boundary mesh, (Figures 5 and 6 show the overall boundary mesh interface and the final boundary mesh of this ball valve model.)

and wherein the arbitrary matching boundary mesh comprise matching boundaries, each matching boundary of the arbitrary matching boundary mesh corresponding to the mesh boundary for the partition of the first portion and the second portion, and each matching boundary of the arbitrary matching boundary mesh next to a respective neighboring repetition of the separate region in the geometry. (see page 112-114-There are four essential steps in the boundary meshing process: (1) calculate the φ value for each grid node using the fast sweeping algorithm; (2) calculate normal directions for the front grid nodes; (3) propagate front points along their local normal directions according to the given distance; (4) construct blocks or the relative topological connectivity around the boundary area. see page 24- Furthermore, adapting a mesh to a solution is an iterative process that can be done by global mesh regeneration or local mesh modifications.)

It would have been obvious at the time of filing of this application to combine teachings of Lo and Kenji to Pebay in order to generate good-quality, high-aspect-ratio cells in the vicinity of boundaries for wall-dominated phenomena and to validate the quality and effectiveness of the proposed new hybrid mesh generation strategy using a ball valve model. Another reason to combine is using a boundary mesh generation method to build a new offset construction method that maintains parametric connectivity between the original and offset surfaces, and avoids self-intersections through the use of a weak solution to the shortest distance problem. (See Introduction and page 112)

The combination of Lo, Kenji and Pebay does not teach the master region is identified based on a cut line having minimal intersections among a plurality of cut lines for the geometry.

In the related field of invention, Nowottny teaches wherein the master region is identified based on a cut line having minimal intersections among a plurality of cut lines for the geometry; (see introduction, section 2. 1- A weight function f is introduced which assigns a real value to possible sections of the region. Cuts which yield two simpler subregions are assigned to small values and the task is to find an optimal section, that is a curve (e.g. a straight line) which minimizes f. The weight function f is used to decide which of the possible intersections is best.  See section 4.1-A mesh of the circle is shown in Figure 16.  The circle has a simple geometry but is not classified as simple since it has no characteristic vertices. Any diameter of the circle is a cutting line minimizing the weight function f)

It would have been obvious at the time of filing of this application to combine teachings of Lo, Kenji and Pebay to Nowottny in order to generate quadrilateral meshes for multiply connected polygonal regions using a geometric optimization technique and for selecting appropriate cuts dividing the region.

Regarding claim 22
Lo further teaches:
generating a second mesh for features of the geometry in the portion of the master region bounded by boundary meshes of the matching boundaries in the adaptive base mesh, (see page 391 and see section 3-As the contact surfaces of neighboring parts created by the modified-octree method are in general not compatible, mesh generation for complex domains through subdomain decomposition is not straightforward, as there is difficulty in matching the boundary of one subdomain with another. Variations of the modified-octree technique combined with other schemes such as Delaunay triangulation and a frontal process have also been proposed. Nevertheless, the advantage of the octree technique is that it allows a rapid decomposition of the object into elements, and there are flexibilities in the degree of resolution in the representation of boundary geometrical features)
wherein the second mesh is generated with the boundary meshes frozen. (see page 382-The advancing front approach represents mesh generation methods based on the first idea; the generation front is defined as the boundary between the meshed and the unmeshed parts of the domain. The key step that must be addressed for the advancing front method is the proper introduction of new elements to the unmeshed region. See page 384-At the start of the generation process, the generation front is given exactly by the collection of all the segments on the boundary. While the domain boundary always remains the same, the generation front changes continuously throughout the generation process and has to be updated whenever a new element is formed.)

Regarding claim 23
Lo does not teach wherein the second portion is rotated by a periodic region angle. 
However, Kenji further wherein the second portion is rotated by a periodic region angle.(see para 19-the computer 201 copies (NR-1) pieces of mesh-divided rotor basic regions 12 shown in FIG. 3 and sequentially rotates and connects them so as not to overlap. Specifically, (NR-1) rotor basic regions 12 are rotated by θR, 2θR,..., (NR-1) θR, and sequentially connected. Similarly, (NS-1) pieces of mesh-divided stator basic regions 22 are copied and sequentially rotational connected so as not to overlap. In the example of FIG. 3, one mesh-divided rotor basic area 12 is copied and rotated 90 ° for connection, and two mesh-divided stator basic areas 22 are copied 60 ° and 120 °. By rotating and connecting, the analysis area mesh 111 shown in FIG. 4 is completed.)



 10.         Claims 1-4, 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lo SH (2002) (“Finite element mesh generation and adaptive meshing”) hereinafter Lo in view of Kenji (PUB NO: JP2019049792A1) and further in view of Kanai et al (“Decomposing scanned assembly meshes based on periodicity recognition and its application to kinematic simulation modeling”, 2013), hereinafter Kanai and further in view of Nowottny (“Quadrilateral mesh generation via geometrically optimized domain decomposition. In Proceedings, 6th International Meshing Roundtable” (pp. 309-320), 1997)


Regarding claim 1
Lo teaches generating an adaptive base mesh of the identified master region; (see page 387 and section 2.2.1- a decomposition algorithm to divide a given two-dimensional domain into convex polygons. Using techniques formerly developed for Delaunay triangulation , Joe constructed a boundary constrained quadrilateral mesh within each convex region. see fig 18- Fig. 18 shows adaptive meshes gene rated by the Delaunay triangulation method)


dividing the generated adaptive base mesh of the master region into a first interior region and a first fringe region; (see page 387- an advancing front approach is employed to divide the triangular mesh into meshed and unmeshed zones for systematic merging. An initial set of merging fronts is defined which includes all the boundary segments. Triangles are systematically combined at the front, advancing towards the interior of the triangular mesh.)

generating a first mesh to the first interior region of the master region;(see page 385- Mesh generation is achieved by constructing as many square elements as possible in the interior of the domain, leaving a relatively small region around the boundary which is to be discretized into triangular elements by a standard triangulation procedure. The square elements can later be divided into triangular elements to form a pure triangular mesh. Fig. 7 shows two sample meshes with elements of different sizes generated)

Lo does not teach a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method comprising, the method comprising:
identifying a master region to represent a periodic pattern of a geometry, the geometry representing a physical structure in a simulation of the physical structure that has the periodic pattern, wherein the master region is identified based on a cut line having minimal intersections among a plurality of cut lines for the geometry; 
partitioning the generated first mesh of the first interior region of the master region into a static portion and a floating portion;
rotating the floating portion by a periodic region angle; and
assembling the static portion and the floating portion to generate an arbitrary matching boundary mesh of the geometry with the periodic pattern.

In the related field of invention, Kenji teaches a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method comprising, (see para 13-14 and fig 5- the analysis system includes a computer 201, a display device 202, a storage medium 203, and an input device 204. In FIG. 5, the storage medium 203 such as a large capacity hard disk is installed outside the computer 201, but may be installed inside. A main storage unit such as a semiconductor memory and an arithmetic unit such as a CPU are provided inside the computer 201, and the arithmetic unit processes the program loaded in the main storage unit to follow an algorithm) the method comprising:

identifying a master region to represent a periodic pattern of a geometry, the geometry representing a physical structure in a simulation of the physical structure that has the periodic pattern; (see para 15-16- FIG. 1 shows an analysis area 101 of a two-dimensional rotary machine model cut into halves necessary for analysis of the rotary machine. A basic region 102 which is a basis for generating a periodic structure mesh is shown in FIG.2. The basic area 102 has a shape, a material, and the like designated in advance by a user or the like, and is configured of a basic rotor area 12 including the rotor 11 and a basic stator area 22 including the stator 21. )

It would have been obvious at the time of filing of this application to combine teachings of Lo to Kenji in order to the generate a mesh of the entire analysis region without the user specifying a method for copying the mesh-partitioned basic division model. An object of the present invention is to provide a structural mesh automatic generation method for a periodic structure and a program for realizing the same. When an analysis region having a periodic structure is numerically analyzed by a finite element method or the like as in a rotating machine, the accuracy of numerical analysis is improved if the mesh structure after mesh division also has periodicity. (See Kenji, para 009 and para 002)

The combination of Lo and Kenji does not teach 
partitioning the generated first mesh of the first interior region of the master region into a static portion and a floating portion;
rotating the floating portion by a periodic region angle; and
assembling the static portion and the floating portion to generate an arbitrary matching boundary mesh of the geometry with the periodic pattern and 
wherein the master region is identified based on a cut line having minimal intersections among a plurality of cut lines for the geometry; 


In the related field of invention, Kanai teaches partitioning the generated first mesh of the first interior region of the master region into a static portion and a floating portion; (see page 838- Fig. 15 shows the results of periodicity recognitions for the artificial assembly meshes of gear trains. These three types of mesh, (a)–(c), were generated in a similar way by triangulating a CAD model of the gear assembly in Fig. 4 and by generating meshes using CAE software. The first assembly mesh (Fig. 15(a)) is a normal-type one, and it does not have any assembly error. The second mesh (Fig. 15(b)) is a floating-type one, generated first by translating two gear models along the rotational axis by 6 and 3 mm with reference to one of three gears, which imitates positional offset errors along the axis between gears.

rotating the floating portion by a periodic region angle; (see page 838- The second mesh (Fig. 15(b)) is a floating-type one, generated first by translating two gear models along the rotational axis by 6 and 3 mm with reference to one of three gears, which imitates positional offset errors along the axis between gears. And see table 1)
and

assembling the static portion and the floating portion to generate an arbitrary matching boundary mesh of the geometry with the periodic pattern. (see page 833- As shown in Fig. 5(d), our method uses only the vertices located around the region boundaries (“boundary vertices”) for ICP matching, and it greatly reduces the computational cost without decreasing the matching accuracy see page 835-836-To generate such a complete mesh of each gear, our method first enlarges the gear teeth regions and extracts as large regions as possible where periodicities are valid by our simultaneous region growing. Then our geometric synthesis fills the additional points onto the false regions where the appropriate gear teeth regions are not detected by our segmentation and classification and where surface meshes are not created in the CT scanned mesh. These procedures can extract the enlarged and the synthesized all-round point sets for each gear, and the complete meshes of the gears can be created by triangulating them. see page 838- The assembly meshes contain about 450,000 triangles. See page 841- In our experiments, our algorithm can generate the complete meshes when about half the regions are correctly segmented and classified. We note that the extraction accuracy of parameters, such as rotational axes and basis angles, decreases as fewer regions are segmented and are classified.)

It would have been obvious at the time of filing of this application to combine teachings of Lo and Kenji to Kanai in order to accurately recognize the periodicity of each gear, then to extract sets of topologically connected mesh elements where periodicities are valid, and finally to interpolate points in plausible ways from an engineering viewpoint to the area where surface meshes are not generated, especially the contact area between parts in the CT scanning process. Another reason to combine is for creating kinematic simulation models which can be used for a gear teeth contact evaluation using extracted partial meshes and their periodicities. Such an evaluation of teeth contacts is one of the most important functions in kinematic simulations of gear assemblies for predicting the power transmission efficiency, noise and vibration. (See Kanai, Abstract)

The combination of Lo, Kenji and Kanai does not teach the master region is identified based on a cut line having minimal intersections among a plurality of cut lines for the geometry.

In the related field of invention, Nowottny wherein the master region is identified based on a cut line having minimal intersections among a plurality of cut lines for the geometry; (see introduction, section 2. 1- A weight function f is introduced which assigns a real value to possible sections of the region. Cuts which yield two simpler subregions are assigned to small values and the task is to find an optimal section, that is a curve (e.g. a straight line) which minimizes f. The weight function f is used to decide which of the possible intersections is best.  See section 4.1-A mesh of the circle is shown in Figure 16.  The circle has a simple geometry but is not classified as simple since it has no characteristic vertices. Any diameter of the circle is a cutting line minimizing the weight function f)

It would have been obvious at the time of filing of this application to combine teachings of Lo and Kenji and Kanai to Nowottny in order to generate quadrilateral meshes for multiply connected polygonal regions using a geometric optimization technique and for selecting appropriate cuts dividing the region.


 Regarding claim 2
Lo further teaches dividing the generated assembled arbitrary matching boundary mesh into a second interior region and a second fringe region; (see page 387- an advancing front approach is employed to divide the triangular mesh into meshed and unmeshed zones for systematic merging. An initial set of merging fronts is defined which includes all the boundary segments. Triangles are systematically combined at the front, advancing towards the interior of the triangular mesh. See para 390- In three dimensions, mesh generation algorithms are more iterative in nature.)

generating a second mesh to the second interior region of the generated assembled arbitrary matching boundary mesh;(see page 385- Mesh generation is achieved by constructing as many square elements as possible in the interior of the domain, leaving a relatively small region around the boundary which is to be discretized into triangular elements by a standard triangulation procedure. The square elements can later be divided into triangular elements to form a pure triangular mesh. Fig. 7 shows two sample meshes with elements of different sizes generated)



Regarding claim 3
Lo does not teach wherein the identifying of the master region comprises: wherein the identifying of the master region comprises: identifying a default master region; detecting a sweep angle; 
However, Kenji further teaches identifying a default master region; (see para 31-since it is possible to create an analysis area of a multiple of that for the minimum analysis area mesh created by default, when the user needs a mesh of the entire rotating machine, the request is easily met It has the effect of being able to.)
detecting a sweep angle; (See para 17 - the circumferential opening angle of the rotor basic area 12 is θR, the circumferential opening angle of the stator basic area 22 is θS, and the circumferential direction of the rotor basic area 12 is required to complete the analysis area 101.)


Regarding claim 4
Lo does not teach wherein the detecting of the sweep angle includes checking a geometry intersection on each of the plurality of cut lines through the default region.
However, Nowottny further teaches wherein the detecting of the sweep angle includes checking a geometry intersection on each of the plurality of cut lines through the default region. (see section 2.1 and 2.2 - The weight function f is used to decide which of the possible intersections is best)

    PNG
    media_image1.png
    661
    766
    media_image1.png
    Greyscale
 

Regarding claim 6
Lo further teaches wherein the first fringe region includes a plurality of mesh elements connected to the matching boundary mesh. (see para 382- The advancing front approach represents
mesh generation methods based on the first idea; the generation front is defined as the boundary between
the meshed and the unmeshed parts of the domain. The key step that must be addressed for the
advancing front method is the proper introduction of new elements to the unmeshed region and a
consistent update of the generation front as elements are formed. See para 395- Linear programming is used to make sure element divisions match from one region to another.)

Regarding claim 7
Lo further teaches wherein the generating of the first mesh to the first interior region of the master region comprises: freezing the first fringe region; (see page 382-filling the interior, as yet unmeshed region. See page 395- Applying the plastering method, hexahedral elements are generated as far as possible into the volume. The remaining voids within the volume are meshed into tetrahedra by a general triangulation procedure. On the other hand, Min presents a hexahedral-dominated meshing technique by making offsets from the boundary to form layers of hexahedra. After shells of hexahedral elements are peeled off, the shrunken volume is filled with tetrahedra.)

meshing the geometry features in first interior region; (see page 385- Mesh generation is achieved by constructing as many square elements as possible in the interior of the domain, leaving a relatively small region around the boundary which is to be discretized into triangular elements by a standard triangulation procedure. Also see page 391- octree technique allows a rapid decomposition of the object into elements, and there are flexibilities in the degree of resolution in the representation of boundary geometrical features. This method may be most suitable for problems in which the physical solution is not sensitive to boundary geometrical details. Fig. 16 shows a tetrahedral mesh created by the modified-octree method)

assembling the generated first mesh of the first interior region of the master region and the frozen first fringe region.(see page 387- an advancing front approach is employed to divide the triangular mesh into meshed and unmeshed zones for systematic merging. An initial set of merging fronts is defined which includes all the boundary segments. Triangles are systematically combined at the front, advancing towards the interior of the triangular mesh.)

Regarding claim 10
Lo further teaches creating a new arbitrary boundary at an interface of the static segment and the floating segment.(see page 395- Since most methods for all-hexahedral meshing seem to be less than robust, some researchers have proposed the generation of a mixed mesh of hexahedral and tetrahedral elements, along with any other elements such as pyramids and wedges to serve as transition elements as necessary. One approach introduced by Owen is to manually subdivide the volume into regions that could be meshed into hexahedra through a mapping process or meshed into tetrahedral elements by a standard triangulation process. Pyramidal elements can be used to link up hexahedral and tetrahedral elements at the interface.)


11.         Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lo SH (2002) (“Finite element mesh generation and adaptive meshing”) hereinafter Lo in view of Kenji (PUB NO: JP2019049792A1) and further in view of Kanai et al (“Decomposing scanned assembly meshes based on periodicity recognition and its application to kinematic simulation modeling”, 2013), hereinafter Kanai and further in view of Nowottny (“Quadrilateral mesh generation via geometrically optimized domain decomposition. In Proceedings, 6th International Meshing Roundtable” (pp. 309-320), 1997) and still further in view of White et al. (“Improved Imprint and Merge for Conformal Meshing”, 2002).


Regarding claim 5
Lo further teaches wherein the generating of the adaptive base mesh comprises:
generating a coarse mesh of a first portion of the master region; (see page 393-394- Onate proposed using a coarse Delaunay mesh found on the selected boundary nodes, over which the size function can be easily interpolated. Starting from a coarse mesh)
adaptively refining the generated coarse mesh while maintaining a valid matching boundary. (see page 386- Generation of adaptive finite element meshes by refinement can be achieved by selective subdivision of triangles according to the specified nodal spacing function. Starting from a coarse mesh, elements can be subdivided until the desired refinement is reached. The most popular type of division scheme is bisection across the longest edge, for which the maximum and minimum angles of the resulting triangles are bounded.)

Lo does not teach
generating a mirror mesh of a second portion of the master region by mirroring the generated coarse mesh to cover the second portion of the master region;
assembling the generated coarse mesh of the first portion of the master region and the generated mirror mesh of the second portion of the master region; 
In the related field of invention, White teaches generating a mirror mesh of a second portion of the master region by mirroring the generated coarse mesh to cover the second portion of the master region; (see page 2- The imprint and mesh mirror approach of conformal meshing uses the previously discussed imprint Boolean to first make the adjacent parts topologically equivalent. After imprinting the approach then ties the coincident geometry together so that when one topological entity (face, edge or vertex) is meshed on one part, the mesh is mirrored to the topology of the adjacent. The mirrored mesh is then tied back to the original mesh so that if a conformal mesh is required, only the original nodes and elements are referenced.)

assembling the generated coarse mesh of the first portion of the master region and the generated mirror mesh of the second portion of the master region; (see page 2- Imprint and merge is similar to the mirror approach except that rather than mirroring the meshes, the coincident topology is merged or shared. Merging requires modifying the topology of the parts. Merging makes both adjacent parts
reference the same topology so that when meshing occurs on merged entities, both parts reference the same mesh and the global mesh between the two parts is always conformal. Imprint and merge can be done simultaneously or separately.)

It would have been obvious at the time of filing of this application to combine teachings of Lo, Kenji , Kanai and Nowottny to White for imprinting and merging adjacent parts. Imprint and merge is often used to facilitate generation of conformal meshes between adjacent parts. The algorithm tolerantly intersects the discretized boundary edges of adjacent faces to calculate the imprint Boolean. An input tolerance is used during the process to minimize the effect imprinting has on the meshing process. The topology changes from the imprint are generated using virtual geometry so that tolerant topology can be used. Several examples demonstrate how the present approach may be utilized to improve the mesh quality of conformal meshes over multiple parts. The approach is shown to work robustly with misaligned and poorly defined parts. (See White, Abstract)


12.         Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lo SH (2002) (“Finite element mesh generation and adaptive meshing”) hereinafter Lo in view of Kenji (PUB NO: JP2019049792A1) and further in view of Kanai et al (“Decomposing scanned assembly meshes based on periodicity recognition and its application to kinematic simulation modeling”, 2013), hereinafter Kanai and further in view of Nowottny (“Quadrilateral mesh generation via geometrically optimized domain decomposition. In Proceedings, 6th International Meshing Roundtable” (pp. 309-320), 1997) and still further in view of Zhang et al. (“An octree-based dual contouring method for triangular and tetrahedral mesh generation with guaranteed angle range.”, 2013).

Regarding claim 8
The combination of Lo, Kenji , Kanai and Nowottny does not teach wherein the static segment includes a plurality of elements in the generated first mesh of the first interior region of the master region having a central point location angle larger than the central plane angle.

In the related field of invention, Zhang teaches wherein the static segment includes a plurality of elements in the generated first mesh of the first interior region of the master region having a central point location angle larger than the central plane angle. ( see page 213-For a given planar and closed smooth curve C, we introduce an algorithm to generate an adaptive triangular mesh for the regions enclosed by C with guaranteed angle bounds.  See page 218-219 and table 1 and fig 16- In 2D triangular meshing, we theoretically proved that the minimal angle of the obtained mesh is 19.47, which is the optimal angle we can achieve. Differently, in 3D tetrahedral meshing, we utilized a computer-aided approach to numerically determine the minimal angle. Since we have tested all the possible cutting planes inside a cell, the obtained minimal angle should also be an optimal one. he China map in Fig. 15. Statistics of these meshes are listed in Table 1. We can observe that all the three models have an angle range of (19.47, 141.06), with a 1.27 perturbation. See fig 16 the interior elements have angles of 45 or 90, instead of the ideal 60 for triangles.)

    PNG
    media_image2.png
    343
    535
    media_image2.png
    Greyscale


Examiner note: Examiner consider the interior elements angle as 90 degree which is greater than plane angle 19.4 degree. 

It would have been obvious at the time of filing of this application to combine teachings of Lo, Kenji, Kanai and Nowottny to Zhang in order to introduce a novel DC algorithm for adaptive triangular or tetrahedral mesh generation with a better angle range guaranteed. This algorithm is based on quadtree or octree structure, and can generate interior and exterior meshes with conformal boundary. This algorithm provides a fundamental study on guaranteed quality mesh generation, which is suitable for computer graphics or visualization. (See Zhang Introduction)

Regarding claim 9
The combination of Lo, Kenji, Kanai and Nowottny does not teach wherein the floating segment includes a plurality of elements in the generated first mesh of the first interior region of the master region having a central point location angle equal to or smaller than the central plane angle.

In the related field of invention, Zhang further teaches wherein the floating segment includes a plurality of elements in the generated first mesh of the first interior region of the master region having a central point location angle equal to or smaller than the central plane angle. (see page 213-For a given planar and closed smooth curve C, we introduce an algorithm to generate an adaptive triangular mesh for the regions enclosed by C with guaranteed angle bounds.  See page 218-219 and table 1 and fig 16- In 2D triangular meshing, we theoretically proved that the minimal angle of the obtained mesh is 19.47, which is the optimal angle we can achieve. Differently, in 3D tetrahedral meshing, we utilized a computer-aided approach to numerically determine the minimal angle. Since we have tested all the possible cutting planes inside a cell, the obtained minimal angle should also be an optimal one. he China map in Fig. 15. Statistics of these meshes are listed in Table 1. We can observe that all the three models have an angle range of (19.47, 141.06), with a 1.27 perturbation. see page FIG 16 the interior elements have angles of 45 or 90, instead of the ideal 60 for triangles.)

    PNG
    media_image3.png
    333
    524
    media_image3.png
    Greyscale

Examiner note: Examiner consider the interior elements angle as 90 degree which is less than plane angle 125.9 degree. 
Relevant prior art

13.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schneider et al. “Automatic three-dimensional geometry and mesh generation of periodic representative volume elements for matrix-inclusion composites”, 2016.
Discussing a method to automatically generate and mesh a periodic three dimensional microstructure for matrix-inclusion composites. The method also discusses about  the creation of cubic representative volume elements (RVEs) featuring a periodic geometry and a periodic mesh topology suitable for the application of periodic boundary conditions in the framework of finite element simulations. The method systematically combines various meshing tools in an extremely efficient and robust algorithm.
US 20140184599 A1 Quilot et al.
Discussing the method for parameterizing a three-dimensional modeled object for tessellation. The method comprising the steps of providing a boundary representation of the modeled object, the boundary representation comprising geometrical data including parametric surfaces and topological data including a set of faces each defined as a portion of the 2D domain of a respective parametric surface; determining 2D meshes each fitting a respective face; and associating the 2D meshes to the geometrical data of the boundary representation. Such a solution improves the tessellation of a 3D modeled object.
JP 2011191896 A MIWA, MASAHIKO et al.,
Discussing the method a mesh generation device capable of shortening the calculation time while maintaining high calculation accuracy without losing the symmetry of the shape model of the rotating body to be analyzed, mesh generation According to a method and a computer program, "a shape model is divided into a plurality of symmetry regions based on information on a shape model of a rotating body having rotational symmetry and / or mirror symmetry with each other and information on a plurality of symmetry regions


Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.           All claims 1-23 are rejected.
15.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/
Examiner, Art Unit 2147        

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147